Order, Supreme Court, New York County (Karla Moskowitz, J.), dated January 8, 1991, which, inter alia, denied the motion of the defendant Investment Properties Associates (IPA) for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion is granted, and the complaint is dismissed as against IPA. The Clerk is directed to enter judgment in favor of appellant dismissing and severing the complaint as to it.
Plaintiff was injured when a glass door leading to the premises of her employer, Maple Vail Manufacturing Group, allegedly struck her while she was accepting delivery of office equipment. Maple Vail leased the premises from IPA pursuant to a lease providing that Maple Vail was obligated to "take good care of the premises and the fixtures and appurtenances therein, and shall make all repairs necessary to keep them in good working order and condition”. Plaintiff testified that she complained about one of the glass doors closing too fast, to Maple Vail’s office manager, who denied having received that complaint and, more important to the instant appeal, denied having related any complaints about the door to IPA.
Since plaintiff failed to introduce any proof of a defect in the door, as opposed to an adjustment in the door stop or the mechanism that governs how fast the door would close, failed to demonstrate notice to IPA of the claimed defect, and the lease imposes the obligation for such repairs on Maple Vail even if there was a defect, IPA’s motion for summary judgment should have been granted (Pizzi v Bradlee’s Div., 172 AD2d 504). Concur—Murphy, P. J., Carro, Milonas, Asch and Kassal, JJ.